Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 2, 2015

                                    No. 04-14-00097-CV

                         Luis Alfredo ROSA and Myrna Lizzet Rosa,
                                        Appellants

                                              v.

                              MESTENA OPERATING, LLC,
                                      Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 13-12-16486-CV
                       Honorable Richard C. Terrell, Judge Presiding


                         CORRECTED ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

       On March 19, 2015, appellants filed a motion for en banc reconsideration. The Court has
considered appellants’ motion for en banc reconsideration, and the motion is DENIED.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court